                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


 UNITED STATES OF AMERICA                    )
                                             )
 vs.                                         )   No. 2:18-CR-54-PLR-CRW-2
                                             )
 KENNETH EDWARD CHAMBERS                     )



                                       ORDER


       Magistrate Judge Debra C. Poplin filed a report and recommendation

recommending the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Count One of the Indictment; (2) accept Defendant’s plea of guilty to Count One of the

Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count One; and (4)

find Defendant shall remain in custody until sentencing in this matter [R. 401]. Neither

party filed a timely objection to the report and recommendation. After reviewing the

record, the Court agrees with the magistrate judge’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation [R. 401] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)   Defendant’s motion to withdraw his not guilty plea to Count One of the

             Indictment is GRANTED;

       (2)   Defendant’s plea of guilty to Count One of the Indictment is ACCEPTED;

       (3)   Defendant is hereby ADJUDGED guilty of the charges set forth in Count

             One of the Indictment;
(4)   Defendant SHALL REMAIN in custody until sentencing in this matter

      which is scheduled to take place on March 16, 2020, at 10:00 a.m. before

      the Honorable Pamela L. Reeves, United States District Judge.

SO ORDERED.

ENTER:


                          ____________________________________________
                          CHIEF UNITED STATES DISTRICT JUDGE




                                   2
